UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-4391


UNITED STATES OF AMERICA,

                        Plaintiff – Appellee,

          v.

JARMARPHIO SHANTEZ MOOSE,

                        Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cr-00373-CCE-1)


Submitted:   December 16, 2014               Decided: December 18, 2014


Before DUNCAN    and   DIAZ,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lisa S. Costner, LISA S. COSTNER, P.A., Winston-Salem, North
Carolina, for Appellant. Terry Michael Meinecke, Assistant
United   States Attorney, Greensboro,  North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jarmarphio   Shantez    Moose          appeals   his     conviction    and

120-month     sentence   imposed     following            his   guilty      plea    to

possessing firearms as a convicted felon, in violation of 18

U.S.C. § 922(g)(1) (2012).          Moose’s counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), finding

no meritorious issues for appeal, but citing the voluntariness

of Moose’s guilty plea and the reasonableness of his sentence.

Moose was advised of his right to file a pro se supplemental

brief but has not done so.         The Government has declined to file

a response.    Having carefully reviewed the record, we affirm.

            Before   accepting     Moose’s         guilty    plea,    the   district

court conducted a thorough plea colloquy, complying with the

dictates of Fed. R. Crim. P. 11 and ensuring that Moose’s plea

was knowing, voluntary, and supported by an independent factual

basis.   See United States v. DeFusco, 949 F.2d 114, 116 (4th

Cir. 1991).     The court fulfilled all requisite procedural steps

in sentencing Moose, correctly calculating his Guidelines range;

considering the parties’ arguments, Moose’s allocution, and the

18   U.S.C.     § 3553(a)     (2012)         factors;        and     providing      an

individualized assessment fully grounded in those factors.                          See

Gall v. United States, 552 U.S. 38, 51 (2007).                        We presume on

appeal that Moose’s within-Guidelines sentence is substantively

reasonable,    and   Moose   has   not       met    his   burden     to   rebut    this

                                         2
presumption.          See United States v. Louthian, 756 F.3d 295, 306

(4th Cir.), cert. denied, 135 S. Ct. 421 (2014).

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Moose’s conviction and sentence.                             This court

requires that counsel inform Moose, in writing, of the right to

petition    the    Supreme       Court    of       the    United     States   for   further

review.    If Moose requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in     this      court        for        leave      to    withdraw    from

representation.         Counsel’s motion must state that a copy thereof

was served on Moose.

               We dispense with oral argument because the facts and

legal    contentions      are     adequately             presented    in   the    materials

before    this    court    and    argument          would    not     aid   the   decisional

process.



                                                                                    AFFIRMED




                                               3